DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/14/2021 has been entered. Claims 1-18 remain pending; claims 9-11 and 17-18 have been withdrawn, and claims 1-8 and 12-16 are the claims addressed below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Ward on 03/24/2021.
The application has been amended as follows: 
9. (canceled)
10. (canceled)
11. (canceled)
17. (canceled)
18. (canceled)


Allowable Subject Matter
Claims 1-8 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: MORI et al. (US 2018/0141174) and YAMASHITA et al. (US 2016/0221118) constitute the closest prior art of record.
MORI and YAMASHITA were used to read on the claimed composite machining machine configured to perform additive manufacturing and cutting on a workpiece, the composite machining machine comprising: a first machining head movable relative to the workpiece in a first region to perform additive manufacturing on the workpiece in a second region included in the first region; a second machining head movable relative to the workpiece in the second region to perform cutting on the workpiece; a workpiece holder configured to hold the workpiece in the second region; a cover covering the first region; and a frame of a portal structure comprising: two columns; and a beam member coupling the two columns, wherein the cover comprises a region definition member that is openable at least partially, wherein the region definition member is disposed at a position defining the second region in the first region, wherein the first machining head is attached so as to move in a guided manner in a predetermined range between the two columns in the beam member, and wherein the beam member is disposed so that the predetermined range lies inside the first region, and outside and above the second region (see the rejection of claim 1 on pages 6-9 of the 10/19/2020 Office action). 
Applicant argues that, given the interpretation of the MORI reference used in the 10/19/2020 Office action where the first processing are 200 and the second processing area 210 are interpreted as the claimed first region and the claimed second region, the linear guide 22 would not be outside and above the second region because the linear guide 22 is in the combination of the first processing area 200 and the second processing area 210; additionally, Applicant asserts that the additive manufacturing head 61 would not move out of the claimed second region because paragraph [0027] of MORI discloses the additive manufacturing head 61 being disposed in the second processing area 210 (see paragraphs 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed composite machining machine meeting every limitation of claim 1 and claim 12; specifically; the beam member being disposed outside and above the second region in claim 1, and a guide rail provided outside and above the second region where a first machining head is supported on the guide rail to be movable along the guide rail in a first region including the second region and a region outside and above the second region in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748